Interim Decision #1329

Meassa or PARAssos
In ADVANCE SECTION 212(c) Proceedings
A-1050350

Decided by Board Afaroh. 6,1984
Since applicant's inadmissibility under section 212(a) (22) by virtue of having
filed DSS Form 301 in 1942 was known to, and considered by, the Congress in
approving the suspension of his deportation in 1859, and since me creation of
a record of lawful permanent residence pursuant thereto removed any known
exclusion ground which existed prior to that date, his application for advance
section 212(c) waiver of such ground of inadmissibility is denied, as
unneoassary.

The case comes forward pursuant to certification by the district
direztor of his decision dated January 8, 1961, dismissing the applica.tion for the advance exercise of permission to return to an unrelinquished domicile pursuant to section 212 (0) of the Immigration and
Nationality Act.
The record relates to a native and citizen of Turkey, 51 years old,
male, who entered the United States on. May 24, 1937, as a nonimmigrant treaty trader and has resided here continuously since that date.
On November 11, 1942, he applied for relief from United States military service by executing and filing DSS Form 301 with the Selective
Service Board, as a result of which his military draft classification
was changed on June 21, 1948 from Class I—A to Class IV—C.
On June 28, 1957, deportation proceedings were commenced against
the alien charging that he remained in the United States beyond
December 26, 1956, without authority. In the deportation proceedings
it was brought out that the alien was lawfully married on June 26, 1943,
to a native-born United States citizen and they have a minor nativeborn United States citizen child. The alien's wife suffered from ulcers
and a form of anemia and his child was under medical care for a kidney
ailment. He is self-employed in the import-export business. The
alien showed substantial assets in this country, presented evidence
that he had been continuously present in the United States for at least
the preceding 7 years, and no criminal record was shown.
491

Interim Decision #1329
The alien in those deportation proceedings testified that before he
filed Form DSS 301 he consulted with the Consul General of Turkey
and was informed that under Turkish law if he served in the Armed

Forces of the United States he would not be able to return to Turkey,
his property there would be confiscated, and his mother and brother
might suffer discrimination in Turkey. On the advice of the Consul
he therefore executed. the Form DSS 301: Thereafter, when Turkey
became a cobelligerent on February 23, 1945, the alien was reclassified
and placed in Class I–A but he was removed from that class because of
overage.
The special inquiry officer, while not condoning his action in requesting exemption from military service as a neutral alien, in view of the
fact that his aucontra.dioted testimony indicated that such action was
prompted by the advice of the Consul General of Turkey and that
he was willing to serve in the Armed Forces of the United States after
Turkey became a. cobelligerant, the claim of exemption should not bar
him from a grant of suspension or deportation in view of the other
meritorious factors in the case. On July 8, 1957, the special inquiry
officer ordered that the deportation of the alien be suspended under
the provisions of section 244(a) (1) of the Immigration and Nationality Act, the case was certified to the Regional Commissioner, Northeast Region, for review and on September 16, 1959, the suspension of
deportation of the alien was approved by Congress.
The applicant now wishes to proceed abroad temporarily in connection with his import-export business. While he urges that the
creation of a record of lawful permanent residence in 1959 vitiates any
known grounds of excludability existing at that time, he has however
filed this application in an endeavor to resolve any question as to his
possible inadmissibility under section 212(a) (22) of the Immigration
and Nationality Act.
Suspension of deportation under section 244 of the Immigration and
Nationality Act requires, in the event of a favorable decision, that the
case be reported to Congress and unless the Senate or House of Representatives passes a resolution that it does not favor the suspension of
such deportation, the deportation of the alien is suspended and the
deportation proceedings cancelled. by the Attorney General.
It can thus be seen that the discretionary relief of suspension of
deportation is legislative as well as administrative in character. Indeed, prior to the enactment of the Alien Registration Act of June
28, 1940, which vested in the Attorney General the discretionary authority to suspend. deportation and to grant permanent residence to
specified classes of aliens, the only relief in many cases was the passage
of a private relief bill in Congress? It was held in Matter of J ,
—

1

W. M. Besterman, Commentary on the I. & N. Act, 8 U.S.C.A. 65, 66

492

Interim Decision #1329
6 I. & N. Dec. 287, that where Congress, in enacting private legislation intended to permit the alien to gain lawful permanent residence
in the United States and with full knowledge of prior deportation,
authorized reentry by a private bill waiving the provisions of the
Act of March 4, 1929, relating to permission to reapply after arrest
and deportation, the alien did not become deportable under section
241(a) (18) of the Immigration and Nationality Act by reason of
his prior misconduct. Analogous cases are found in the recommendation by a court against deportation on criminal grounds, which
was held to immunize en alien from exclusion on. those grounds?
It has also been held that grounds for exclusion known at the time of
approval of an alien's application for creation of a. record of lawful
admission pursuant to section 249 of the Act was waived for the purposes of reentry. 3
In the instant case, when the alien's case was considered for suspension of deportation, the matter of his inadmissibility under section
212 (a) (22) on the ground that he was ineligible to citizenship by
virtue of filing a Form DSS 301, was considered and discussed in
granting suspension of deportation. It may be noted that the present Act differs from its predecessor,. the Act of June 28, 1940, in that

ineligibility to citizenship is no longer a bar to suspension. Inasmuch
as the order granting suspension of deportation discussed the ground
of inadmissibility arising under section 212(a) (22) of the Act, the
creation of a record of ,lawful permanent residence on September 16,
1959, removed any known ground for exclusion which existed prior
to that date. The application for advance permission to return to an
unrelinquished domicile pursuant to section 212(c) of the Immigration and Nationality Act is therefore considered unnecessary. Parenthetically it may be observed that the applicant has lawful permanent
residence only since September 16, 1959, and would not be eligible for
such relief.' The order of the district director will be approved.
ORDER: It is ordered that the order of the district director dated
January 8, 1964, dismissing the application for advance permission
to return to an unrelinquished domicile pursuant to section 212(c) of
the Immigration and Nationality Act be and the same is hereby
approved.
3 I. & N. Dec. 236; Matter of If—, 9 I. & N. Dec. 121.
8 I. & N. Dec. 288.
Moller of 5—, 5 I. & N. Dec. 116.

'Matter of H— and
a Matter of S—,

493

